Opinion on Rehearing. Per Curiam: Upon petition for rehearing claimant contends that inasmuch as she recovered a judgment in the Circuit Court of Boone County against Richard James Luhmann, driver of the automobile which collided with the truck, it cannot be said that her decedent was guilty of contributory negligence, for the reason that if he was guilty of contributory negligence, she could not have recovered in such suit. It does not appear from the record whether the aforementioned case was contested or not, but even if it be conceded that claimant’s decedent was free from contributory negligence, that fact alone will not entitle her to an award. In order to entitle claimant to an award, she must show that the decedent was killed “while performing his duty,” within the meaning of these words as used in Section 11, Article 16 of the Military and Naval Code. The proper construction of the words “while performing his duty” was fully considered at the time of the original hearing, and there is nothing in the petition for rehearing which causes us to change the views there expressed. The petition for rehearing is therefore denied.